Citation Nr: 1314369	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  06-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus with degenerative joint disease (DJD) of the left foot.  

2.  Entitlement to service connection for a bilateral lower extremity disability, to include as secondary to service-connected bilateral pes planus with DJD of the left foot or as secondary to a lumbar spine disability. 

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroesophageal reflux disease (GERD) and a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).   A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2008 videoconference and a copy of the hearing transcript has been added to the record.  

In December 2008, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  That decision found that the Veteran had withdrawn his claim for pension benefits. 

In July 2011, the Board denied service connection for a neck disability, sleep apnea, and for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  The other issues now before the Board were remanded to the RO/AMC for further evidentiary development.  


FINDINGS OF FACT

1.  Chronic low back disability is demonstrated first years after active service, after a postservice low back injury, and is unrelated to the Veteran's active service or any incident of service, and is not caused or aggravated by service-connected bilateral pes planus with left foot DJD.  

2.  Chronic bilateral lower extremity disability is demonstrated first years after active service, after a postservice low back injury and injuries of the ankles, and is unrelated to the Veteran's active service or any incident of service, and is not caused or aggravated by service-connected bilateral pes planus with left foot DJD.  

3.  Chronic sinusitis is demonstrated first years after active service and is unrelated to the Veteran's active service or any incident of service.  

4.  A chronic GI disability, to include GERD, hiatal hernia, and peptic ulcer disease, is demonstrated first years after active service and is unrelated to the Veteran's active service and any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, to include arthritis, and to include as secondary to service-connected bilateral pes planus with DJD of the left foot, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  

2.  The criteria for service connection for a bilateral lower extremity disability, to include as secondary to service-connected bilateral pes planus with DJD of the left foot or as secondary to a lumbar spine disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012). 

3.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).  

4.  The criteria for service connection for a GI disability, including GERD and a hiatal hernia, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  Implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(2) (2012).  VCAA-compliant notice was intended to be provided before the initial unfavorable decision but may be provided thereafter if there is no prejudice, e.g., prior to a subsequent readjudication, even in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  

The Veteran was provided notice as to how to substantiate claims for service connection for his back and bilateral leg disabilities by RO letter of November 2004, and as to the service connection claims for sinusitis and a GI disability, including GERD and a hiatal hernia, by RO letter in December 2004, all prior to initial adjudication of those claims.  He was informed of how to substantiate the claims and of the respective evidence gathering duties.  He was informed of how VA determined disability ratings and effective dates by RO letter of March 2006, prior to readjudication of those claims in the December 2010 and April 2012 SSOCs.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs), service personnel records, and VA treatment records are on file.  Also, his available private treatment records have been obtained.  The Associates in Head and Neck Surgery as well as the Lagrange Memorial Hospital reported having no records of treatment of the Veteran for the indicated time periods.  The records of the Veteran's claim for Social Security Administration (SSA) disability benefits have been obtained pursuant to a Board remand.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  He testified in support of his claims and a transcript of his October 2008 testimony is on file.  

The case was remanded in December 2008 and again in July 2011 to obtain medical opinions addressing the currently appealed claims.  These records have been obtained.  

The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged which is not the case here.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Thus, the Board concludes that there has been compliance with the prior Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Board notes that a medical opinion was obtained from an expert of the Veterans Hospital Administration (VHA) as to the claim for service connection for his claimed low back and lower extremity disabilities.  In this regard, the request for a VHA opinion incorrectly stated that the Veteran had driven tanks during military service.  In obtaining a private physician's opinion in 2013, in response to the 2012 VA expert opinion in September 2012, it was indicated that he only had driven 5-ton trucks.  The private physician did not indicate that there was any significant difference between driving a tank and driving a 5-ton truck or otherwise suggest that such a discrepancy had any medical significance.  Otherwise, the opinion of the VHA expert is fully in response to the Board's request.  

Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that an Acting Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, questioning at the hearing focused on the elements for claim substantiation.  Indeed, following the hearing, the Board twice remanded the case to help substantiate the claims and even obtained a VA expert opinion.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board videoconference.  Thus, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Factual Background

The Veteran's DD 214 reflects that his military occupational specialty was a heavy vehicle driver.  

The September 1961 examination for enlistment revealed the Veteran had 2nd degree pes planus.  He also had moderate genu valgus.  An adjunct medical history questionnaire reflected no pertinent history or complaints.  

In June 1963 the Veteran was treated for a left foot injury when he stepped on a sharp object.  

The July 1964 examination for separation found no pertinent abnormality.  An adjunct medical history questionnaire reflected no pertinent history or complaints except that the Veteran reported having or having had frequent indigestion.  In summary it was noted that he had had indigestion with frequent belching and heartburn after eating.  

VA outpatient treatment (VAOPT) records show that in August 1988 a VA upper GI X-ray series (UGI) found no hiatal hernia or reflux and no ulcer was seen, although minimal enlargement of the folds of the base of the duodenal bulb could not be ruled out.  In September 1988 the Veteran complained of chest and back pain on both sides.  In February 1989 he complained of persistent dysphagia and the provisional diagnosis was dyspepsia.  In July 1989 it was noted that he had had dyspepsia for about one year.  He had no history of GERD.  

The Veteran was seen in October 1997 for a neck and left ankle strain at the Mt. Sinai Hospital.  

VA records show that in October 1997 the Veteran was treated for a right foot injury which was incurred in a vehicular accident.  

Private records show that the Veteran was seen for several months, beginning in January 1998, for a bi-malleolar displaced fracture of the left ankle.  

Private medical records show that on examination in January 2005, compared to an examination in February 1998, the Veteran had no significant interval change and had chronic sinusitis of the left maxillary sinus and the ethmoid and frontal sinuses.  

Private clinical records show that the Veteran was hospitalized in February 2000 for intractable headaches.  An intracranial process was to be ruled out, including temporal arteritis or severe sinusitis.  At discharge the principal diagnosis was severe intractable headaches, temporal arteritis; secondary diagnoses included chronic sinusitis.  A subsequent progress note indicated that there had been no evidence of any temporal arteritis but a study had revealed a completely opacified left maxillary sinus, for which a left maxillary sinus anstrostomy, which was done later that month.  

The Veteran's original claims for service connection for multiple disabilities was received in July 2002 and included a claim for service connection for hearing loss as due to noise from "tanks firing."  

In the Veteran's December 2003 for VA pension benefits, VA Form 21-526, he reported being self-employed as an owner-operator of a truck, i.e., a truck driver.  

VAOPT records of 2002 through 2004 reflect treatment for hypertension and that in September 2002 it was reported that the Veteran had had sinus surgery in 1999 and, by his report, he had had sinus blockage and infection that could not be cleared.  He had been satisfactory since then but reported that for the last 10 years he had been getting sinus headaches.  In November 2002 it was reported that during service he had worked as a tank driver, refueling other tanks.  In December 2002 the impression was that his headaches were probably due to sinusitis but in March 2003 the impression was that he most likely had tension headaches with possible somatization because he had no signs or history consistent with sinusitis.  Subsequently, it was noted that he had had headaches after working with a power tool.  In October 2003 he was noted to have a history of a left ankle fracture in 1998.  The diagnoses included GERD.  Also in October 2003 he reported having daily heartburn; and reported having had sinus headaches for the last 10 years.  In November 2003 he reported having left ankle pain from an injury 6 years earlier.  

VAOPTs also show that in December 2003 he complained of having had pain in the lateral left thigh and low back since 1979 without numbness or tingling.  He had reduced sensation to pin prick in the left lateral thigh and leg areas.  Nerve conduction velocity studies of the "right" leg were within normal limits and electromyographic studies were done.  The conclusion was isolated denervation potentials in the left lower lumbar paraspinal muscles suggesting involvement of the dorsal rami.  There was no other electrophysiological evidence for bilateral lumbosacral radiculopathy but this did not rule out the possibility of neurogenic claudication from focal spinal stenosis.  

A VA CT scan of the Veteran's head in March 2003 revealed mild to moderate mucosal thickening scattered throughout the ethmoid sinus complex.  A CT scan in October 2003 revealed inflammatory mucosal changes of the paranasal sinuses, mild nasal deviation of the septum to the right, and obliteration of the osteomeatal units by inflammatory mucosal thickening.  A January 2004 VAOPT record reflects that the Veteran had a hiatal hernia with dyspepsia.  

A VA February 2004 lumbar MRI revealed facet DJD at L5-S1 and L4-5, and left foraminal disc protrusion at L4-5.  A February 2004 VA maxillofacial CT revealed residuals of sinus surgery on the left, with continued sinus difficulties.  Another VA CT scan later that month revealed a retention cyst or polyp in the left maxillary sinus, and mucosal thickening in the floor of the right maxillary sinuses.  A February 2004 VA esophago duodenoscopy (EGD) revealed a duodenal crater and fundal erosions of the stomach with ectopic appearing mucosa but no Barrett's.  

A February 2004 VAOPT record noted that the Veteran had a history of a back injury from lifting a heavy bag, and he now had chronic back pain that radiated down his legs, with tingling in his left leg.  

A report of a March 2004 evaluation from the Physician's Management West, Inc., in conjunction with the Veteran's claim for SSA disability benefits, reflects that he reported having had chronic sinusitis, off and on, since 1964, which had gradually worsened.  He had sinus surgery in 2000 on the left, where it was blocked and infected, with improvement on the left side.  He still had bilateral sinus pain.  Approximately, eight (8) years ago he began noticing some lower extremity swelling and edema, particularly after driving a truck for prolonged periods of time.  He had a herniated disc in his back and he stated that he probably first injured his back during military service, but it had progressively worsened.  After a physical examination the clinical impressions were a history of chronic sinusitis which had progressively worsened over the years; a history of swollen legs and ankles secondary to a sedentary lifestyle or sitting for prolonged periods of time; and low back pain secondary to a herniated disc that the claimant states was diagnosed two weeks ago by VA.  

The discharge summary of VA hospitalization from September 2004 to March 2005, for psychiatric purposes, included sinusitis; back/neck/leg injury and pain (degenerative arthritis and bulging disc), DJD of both knees, and a hiatal hernia.  

The Veteran's claim for, in part, service connection for disabilities of the back and for bilateral leg disability was received in October 2004.  His claim for service connection for a GI disability and for sinusitis was received in November 2004.  

In a December 2004 statement the Veteran's service representative reported that the Veteran had had a deep cut to his left foot during service that led to the development of a bilateral leg condition due to an altered gait.  Also, as to his claim for GERD, his GERD had led to the development of a hiatal hernia.  

In a February 2005 statement relating inservice PTSD stressors, the Veteran reported that he had driven a "fuel tanker."  

A June 2005 VAOPT record reflects that the STRs revealed that the Veteran had stepped on a sharp object injury his 5th toe, requiring incision to remove the object and one suture to close the wound, with resultant healing and no subsequent required treatment.  He now used a "roller walker" for the last year because of "ruptured disc pain" which radiated into both legs.  He walked with an antalgic gait because of back pain and disc problems "c/o pain bilat feet arch area > left foot."  That report also states that his gait was antalgic "because of low back prob."  

On VA GI examination in June 2005 the Veteran reported having been treated for GERD during military service but a review of the STRs showed only that there was a separation physical examination that stated he had indigestion, frequent belching, and heartburn and there were no actual inservice records of treatment for GI disability.  VA records of treatment for GERD began in 2002.  He now took medication which controlled his GERD well.  He walked with a roller because of knee and back pain.  Bending forward was difficult because his body habitus was such that central obesity was a factor.  It was observed that a January 2004 endoscopy had found a non-exudative crater in the duodenal bulb, and also revealed a definite hiatal hernia.  After a physical examination, the examiner's opinion was that it was not as likely as not that the current GERD was related to the Veteran's GI complaints during miliary service.  The rationale was that the lack of treatment records for GERD during service and the lack of chronicity in treatment in the claim file from the time of his service discharge to when the problem was identified and treatment started in 2002 did not show a nexus.  The examiner would have to resort to "mere speculation to render any other opinion."  

On VA examination of the Veteran's feet in September 2005 the Veteran reported that during service he had had pes planus and had stepped on a sharp object which had lodged under his little toe and required incision for removal but which had healed with need for further treatment.  He had used a roller walker for a year due to pain from a ruptured disc causing pain to radiate to his legs and also causing him to have an antalgic gait.  As to his feet, he complained of pain, stiffness, and a feeling of weakness.  It was noted that he shoes with corrective arches and these provided a little help.  He was a truck driver but had not worked for a year, since getting SSA disability benefits due to his back problems.  The examiner again stated that the Veteran's antalgic gait was due to his low back problems.  

In a September 2009 VA physician's statement it was reported that the Veteran related a history that during service he stepped on a sharp piece of metal that cut through the bone and nerve.  He had had continuous pain in that foot since then which had caused him to walk with a limp.  His chart indicated that he now had, in pertinent part, chronic headaches, chronic low back pain, GERD, hypertension, and right knee pain with, by X-ray, DJD.  

On VA orthopedic examination in April 2010 the Veteran's claim file was reviewed.  The Veteran related having stepped on a sharp object during service which contributed to DJD of the left foot and left ankle.  The condition of his knees was worsening in the sense that they were swollen periodically and he had to wear braces all the time.  He attributed the degenerative nature of his knees to marching, walking and truck driving during service.  He began using braces and a cane in 2003, but had not had surgery or re-injury of the knees.  He attributed the etiology of his back problems to the same events, and now used a back brace and a cane for this.  On examination he was approximately 80 pounds over his ideal weight.  His body mass index was 35.  There was no palpable edema of his lower legs but he had mild edema about the ankles.  Imaging studies had shown a small amount of effusion of the knees since 2007, and he had narrowing of the joint spaces.  A 2010 study of the ankles revealed a fragment adjacent to the medial malleolus which was likely related to a prior injury.  Imaging in 2010 revealed, in part, mild degenerative changes of the lumbar spine.  The diagnoses were osteoarthrosis of the lumbar spine, arthrosis of both knees with effusion, osteoarthrosis of the toes, and bilateral pes planus.  The examiner opined that the Veteran's lumbar spine and lower extremity condition were less likely than not caused by or a result of military service.  His military service had been over 40 years ago and many of the findings were consistent with the aging process.  Also, obesity was a major risk factor for osteoarthritis of the knees.  The conditions of the lumbar spine and knees were unrelated to pes planus.  

On VA examination in December 2011, in conjunction with the claim for service connection for sinusitis, it was noted that sinusitis had been diagnosed in 1998.  It was reported that the onset of sinus pressure and pain as well as nasal obstruction had been in February 1997.  X-rays had revealed left maxillary sinusitis.  However, it was reported that he did not now have chronic sinusitis.  He did have a deviated nasal septum due to trauma.  It was reported that sinus X-rays in December 2011 had been normal.  

The examiner stated that the Veteran claimed to have had a few episodes of epistaxis during service, and then again after discharge in 1964 and 1965 when he began having recurrent sinusitis.  A review of the claims files documented sinusitis in 1997 and 1998, and indicated left functional endoscopic sinus surgery was scheduled for 1998 but the claims files indicated that left maxillary sinus surgery was done in 2000.  The Veteran stated that after that surgery, the infection cleared and there had been no recurrence.  He continued to complain of left temporal-frontal headaches.  He stated that a left temporal artery biopsy had been negative for tempora arteritis as a cause of the headaches.  The examiner noted that paranasal sinus X-rays were normal and there was no sinusitis present; and no acute, allergic or chronic sinusitis.  Rhinitis was once diagnosed, per the claim file, from an over-use of Afrin nasal spray.  However, the examination and claim file did not indicate the etiology and the examiner was unable to determine the etiology without a resort of speculation.  

On VA GI examination in January 2012 the Veteran's claim file and VA medical records were reviewed.  It was noted that the Veteran was a poor historian and, so, his medical history was obtained mainly form the available charts.  The Veteran related that at service discharge he had reported having indigestion because he had stomach problems during service for which he took over-the-counter anti-acids.  The examiner specifically noted that the medical history questionnaire at service discharge had noted that he had had indigestion with belching frequently and heartburn after eating.  

The Veteran reported that he had had stomach pain and had been hospitalized for a week for a duodenal ulcer in 1975, and that he had taken prescription medication for his stomach ever since.  However, the examiner observed that no such record of an ulcer could be found in the claims files, although there was a 1988 emergency room clinical note that he had symptoms of reflux when supine, and was later diagnosed with GERD and, by EGD with biopsies in 2004, with a duodenal ulcer.  The Veteran reported taking medication for heartburn, and reported having epigastric pain.  

The examiner noted that the Veteran had not had any formal treatment for dyspepsia during service and that there was no available evidence of either reflux or ulceration until his supine reflux symptoms were noted by VA in 1988.  The examiner opined that it was less likely as not that the Veteran's current GERD or his prior duodenal ulceration were caused by or aggravated by his military service.  

In March 2012 the Veteran's claim file was reviewed to address whether the Veteran's claimed disabilities of the back and legs were aggravated by the service-connected pes planus or if the claimed disability of the legs was aggravated by the claimed low back disability.  It was opined that the claimed disabilities were less likely as not proximately due to or the result of service-connected disability.  The evaluator noted that he had not examined the Veteran but from a review of the claims files there was no evidence that the low back disability aggravated the lower extremity disability or that the pes planus aggravated the bilateral leg disability.  The rationale expressed was only that the claim file had been reviewed.  

VAOPT records show that in March 2010 the Veteran had left knee pain from a recent injury two months earlier.  April 2010 lumbar spine X-rays revealed no significant abnormality but there were mild degenerative changes.  

In September 2012 the Board requested an expert opinion from an expert of the Veterans Hospital Administration and an orthopedist was asked to answer the following questions: 

1.   Please identify any current lumbar spine disability experienced by the Veteran.  Is it at least as likely as not that any current lumbar spine disability, if present, was incurred in or aggravated by active service or any incident of service, to include specifically driving tanks for long periods of time and bouncing up and down in them?  

2.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current lumbar spine disability, if present, was caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected bilateral pes planus with DJD of the left foot?

3.  Please identify any current bilateral lower extremity disability experienced by the Veteran.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current bilateral lower extremity disability, if present, was incurred in or aggravated by active service or any incident of service, to include specifically driving tanks for long periods of time and bouncing up and down in them?  

4.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current bilateral lower extremity disability, if present, was caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected bilateral pes planus with DJD of the left foot or a lumbar spine disability?  

An October 2012 response from a VA staff orthopedist was that the entire claims files had been reviewed in determining the following conclusions:

1.  Regarding the lumbar spine complaints it is apparent that the patient had no symptoms in the lumbar spine during or shortly after military service but that he now complains of severe low back pain with radiation into both legs and despite exercises and a back brace.  Most recent x-rays indicate only mild arthritic changes and well preserved dis spaces.  While the patient attributes the back pain to driving tanks in the service, it is apparent that he also had a career as a truck driver after leaving the service.  The patient's lumbar spine symptoms are related to obesity (BMI over 35) and aging.  Therefore, it is my opinion that it is not likely that his current back symptoms were incurred in or aggravated by active service or any incident of service. 

2.  It is not likely that his back symptoms were caused or aggravated by the service-connected bilateral pes planus with DJD of the left foot.  There is no reliable medical literature relating pes planus (which is readily treated with proper footwear and orthotics) to back pain and it is far more likely that the back symptoms are related to obesity and aging.  

3.  Although the patient complains of bilateral lower extremity pain, the record indicates that he sustained a fracture of the left ankle in 1998 and has been treated for degenerative arthritis of the left knee with medications, injections and physical therapy.  It is not likely that any lower extremity disability was incurred or aggravated by active service or any incident of service.  

4.  It is not likely that the patient's lower extremity symptoms were caused or aggravated by the service-connected bilateral pes planus with DJD of the left foot.  Pes planus alone is readily treated with proper footwear and it is more likely that the symptoms are related to the fractured ankle in 1998 and morbid obesity.  Furthermore, it is not likely that the patient's lower extremity symptoms were caused or aggravated by a service-connected lumbar spine disability since no lumbar spine disability has been documented to be service-connected.  

The evidence submitted by the Veteran in response was a July 2013 office note of Dr. C. D. D. which noted that the Veteran sought an independent evaluation.  It was noted that he was having problems with chronic foot pain. With foot pain, he had exacerbating disc disease in his lumbar spine.  The physician had reviewed the Veteran's "health information sheet" and VA paperwork.  The Veteran took issue with the history related in the September 2012 expert opinion that the Veteran had driven tanks during service in that he had not driven tanks but had driven 5-ton trucks.  The Veteran was also concerned that the VA expert had not examined the Veteran but, rather, had rendered an opinion from a chart review.  

The July 2013 office note reflects that the Veteran toes and ankles were examined.  He had some difficulty climbing on and off the examination table due to sciatica type symptoms in the left leg.  He had mildly positive left sided straight leg raising but not on the right.  X-rays of his foot showed no acute bony pathology but X-rays of his tibia and fibular showed a healed somewhat displaced posterior malleolus fracture along the posterior distal tibia.  There was some evidence of pes planus. 

The impression was chronic foot pain from a puncture wound in 1965 while in military service.  Given his history of foot pain exacerbating his lumbar disc disease, it was at least as likely as not that his current disability was related to his specific incident that occurred during military service.  It was not felt that he needed active treatment.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Not every manifestation of joint pain will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date, however.  38 C.F.R. § 3.303(b).  

Generally, service connection for a disability requires (1) the existence of a present disability: (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the nexus requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed.Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  Certain conditions, arthritis and peptic (gastric or duodenal) ulcer disease will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.309 also provides that "[a] proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer).  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data."   

A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  The provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of secondary service connection may granted.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

Analysis

Lumbar Spine Disability

Initially, the Board notes that the matter of the cause, onset, and etiology of the Veteran's lumbar spine condition is complex in nature, and to such an extent that an expert opinion had to be obtained.  Accordingly, because the Veteran does not have training, education or expertise in this matter he is not competent to render an opinion as to any current arthritis (DJD) of the lumbar spine which he now has.  He is competent to attest to complaints or symptoms of low back pain, and as to arthritis, as to the continuity of pain since service.  As noted above, not every complaint of joint pain will warrant service connection for arthritis which is first shown as a clear-cut clinical entity much later.  

The Veteran's STRs negative for low back disability and it is only following a series of lower extremity injuries and decades of driving a truck that the Veteran is shown to have developed chronic back pain.  The Veteran and his representative have now asserted that he developed pain and disability from his service-connected bilateral pes planus and left foot DJD which caused an alter gait which, in turn, it is alleged caused his current DJD of the lumbar spine as well as intervertebral disc pathology.  While this contention may now suit the Veteran's needs, in his claim for compensation benefits, the most credible history which he has related and that which is most consistent with the evidence as a whole, is that he developed an altered gait only as a result of lumbosacral disc pathology causing radicular symptoms.  In other words, it was his low back disability that caused his altered gait, and not vice versa.  

Consistent with this is the Veteran's earliest clinical record of low back pain in 2003, at which time the Veteran related having had such pain only since 1979, a point in time almost 15 years after his 1964 discharge from active service.  Similarly, in 2004 he reported having had radicular back pain from lifting a heavy bag, but he did not relate such an injury to his military service decades earlier.  While he related, at a 2004 evaluation for SSA benefits, that he had probably first injured his back during service, he also reported at that time that he had begun noticing lower extremity symptoms after prolonged periods of truck driving, and the clinical impression at that time of a herniated disc was noted to have only been documented two weeks earlier.  

To the extent that the Veteran's lay statements and testimony are competent, the Board finds that such evidence is not credible because it has changed over time.  Moreover, it has changed in such a manner as to be suspiciously favorable to the presentation of his claim for compensation benefits.  In fact, even clinical sources of record have noted that he is an unreliable historian.  The only favorable medical opinion on file is the recent July 2013 office note of a private physician, submitted in response to the expert opinion that was obtained.  That private physician specifically noted that the opinion was dependent upon the Veteran's reported history of foot pain exacerbating his low back disability and thus relating it to an acute laceration during military service, while also apparently suggesting that it is related to the service-connected bilateral pes planus and left foot DJD.  As noted elsewhere, and without relying upon the Veteran's undependable self-related clinical history, the evidence is more consistent with the progressive development of arthritis and disc pathology over the decades following military service due to the Veteran's aging process and his obesity.  This finding is in accord with the opinions of all of the VA clinicians that have rendered opinions in this case, including that of the recent VA expert.  Indeed, the VA expert specifically noted that there was no reliable medical literature linking pes planus to back pain and, so, specifically found that the back disability was not likely to be either caused or aggravated by the service-connected bilateral pes planus and left foot DJD.  Accordingly, the Board finds that the recent VA expert's opinion is of greater probative value than that of the private physician's opinion.  

In summary, the Board finds that service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus with DJD of the left foot, is not warranted.  

Bilateral Lower Extremity Disability

To the extent that it is now contended that the Veteran has bilateral lower extremity disability due to lumbar spine disability, because service connection is not warranted for a lumbar spine disability, this contention is not a basis for granting secondary service connection for a bilateral lower extremity disability.  

Other than the now service-connected bilateral pes planus with DJD of the left foot, the STRs are negative for bilateral lower extremity disability.  This service-connected disorder does cause symptoms of the Veteran's feet, such as pain, but these are encompassed in the current 30 percent disability rating assigned for that disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (specifically encompassing severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities). 

Although the Veteran had bilateral pes planus with left foot DJD for many years following his active service, it is not until after he had a series of postservice lower extremity injuries and developed nonservice-connected lumbar arthritis and disc disease that he manifested symptomatology in his lower extremities other than in his feet.  Specifically, he had a left ankle strain in 1997, a right foot injury in 1997, and fracture his left ankle in 1998.  Indeed, even in 2003 he reported that his left ankle pain was due to an injury 6 years earlier, i.e., from the strain and fracture in 1997 and 1998, and did not at that time relate his left ankle pain to his service-connected pes planus or left foot DJD.  

As noted previously, there is evidence that the Veteran may have developed radicular symptoms in his lower extremities from lumbar pathology in 1979 which was about 15 years after his 1964 discharge from active service.  An evaluation for SSA benefits in 2004 indicated that his symptoms of swelling of the legs and ankles were due to a sedentary lifestyle or sitting for prolonged periods of time.  To the extent that he seeks to prove that his service-connected bilateral pes planus with left foot DJD caused an altered gait which has caused symptoms in his lower extremities, the evidence shows that any alteration in his gait, to include any symptoms (e.g., pain) in his lower extremities is the result of the nonservice-connected lumbar radiculopathy and not the service-connected bilateral pes planus with left foot DJD.  

The Veteran also has sought to attribute lower extremity symptoms (e.g., knee pain) to his active service such as from marching or truck driving during service.  The 2010 VA examiner found, however, that the lower extremity condition was less likely as not due to military service, noting that these activities occurred over 40 year earlier and many of the findings were consistent with aging, with obesity perhaps playing a role in such symptom development.  A similar opinion was obtained in 2012 which found that the service connection disability was less likely the proximate cause of the claimed bilateral lower extremity disability and it also did not aggravate the bilateral lower extremity disability.  This was the same opinion by the VA expert later in 2012 who concluded that it was not likely that any lower extremity disability was either incurred or aggravated during service or was caused or aggravated by the service-connected disability.  Rather, that expert found that pes planus was readily treatable and the symptoms were more likely due to the Veteran's post-service left ankle fracture and obesity.  

Lastly, the private physician's opinion, submitted in response to the VA expert opinion, did not address specifically the etiology of lower extremity symptoms, particularly whether they were related to military service or the service-connected disability.  It appears, therefore, that this opinion is not based on "sufficient facts of data" and is entitled to little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This private physician also noted that the Veteran had sciatic symptoms in the left leg.  "'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  Accordingly, the Board finds that the private physician's statement does not support the claim for service connection for a bilateral lower extremity disability.  The Board also finds that the recent VA expert's opinion is of the greatest probative value in this case and is more probative than any competent lay evidence offered by the Veteran.  In summary, service connection for a bilateral lower extremity disability, including secondary to service-connected bilateral pes planus with left foot DJD or secondary to a claimed lumbar spine disability, is not warranted.  

Sinusitis

The STRs are negative for sinusitis, and this includes his examination for service separation.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997). 

Here, the earliest evidence of sinusitis on file in 2005 antedates the sinusitis, by virtue of a comparison of findings in 1998.  This is more than 3 decades after the Veteran's discharge from active service.  He then had sinus surgery in 2000.  Thereafter, a review of the Veteran's post-service treatment records indicates that it was not clear clinically if his headaches were due to sinusitis or other causes.  Nevertheless, he reported having sinus headaches in 2002 although the 2002 clinical record reflects that he reported having this symptom for only the last 10 years.  As such, it does not serve to relate headaches, even if due to sinusitis, to the Veteran's active service.  

All of this evidence is in stark contrast to and inconsistent with the history in 2004, given in conjunction with an evaluation for SSA benefits, when he first reported having had sinusitis, episodically or intermittently, since 1964.  At the 2011 VA examination the Veteran apparently related his sinusitis to some episodes of epistaxis during service, and again after service discharge in 1964 and 1965 when he reportedly developed recurrent sinusitis.  The 2011 VA examiner was unable to render an opinion as to the etiology of the sinusitis without resorting to speculation.  Nevertheless, the Board finds that the earliest clinical histories related by the Veteran are entitled to greater probative value because they were offered at a time during the earliest stages of treatment for sinusitis.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  While posited as competent lay evidence, the Veteran's belief that the inservice epistaxis was a precursor of his current sinusitis, actually is a medical opinion in the guise of lay evidence and, as such, is not competent.  

The Board notes that consistency is the hallmark of credibility in terms of evaluating lay evidence.  Because the Veteran's history has varied greatly over time, the Board finds that his more recent statements and testimony of continuous sinus symptoms (e.g., epistaxis during and shortly after service) are not credible.  Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis of sinusitis during service and he has not described symptoms supported by a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  

The Board concludes that Veteran's the lay evidence is not credible for the purpose of establishing a nexus between his current sinusitis and his military service.  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence nor lay evidence which is both competent and credible that establishes the required nexus between the military service and the Veteran's current sinusitis.  In summary, the Board finds that service connection for sinusitis is not warranted.  

GI Disability

The STRs are negative for GI disability other than the notation in a medical history questionnaire at the 1964 service separation that the Veteran had had frequent indigestion with belching and heartburn.  The earliest postservice contemporaneous clinical evidence of GI disability is in 1988, when the Veteran had a UGI which found no reflux, hiatal hernia or ulcer.  While at that time, in 1988, there was no recorded history of how long the Veteran had had GI symptoms which warranted his having a UGI, in 1989 it was recorded that he had had dyspepsia for a year, but had no history of GERD.  GERD was diagnosed in 2003, when he reported having daily heartburn but a hiatal hernia and a duodenal ulcer crater are not shown until 2004.  

The Veteran's more recently reported history of inservice GI treatment is not corroborated by the STRS, which are not shown to be incomplete.  This absence of documented inservice treatment was noted by the 2005 VA GI examiner, who noted that service discharge GI complaints but that VA treatment records for the Veteran's GERD only in 2002 and a duodenal crater was found in 2004.  After this records review, and a physical examination, the examiner's opinion was that it was not as likely as not that the current GERD was related to the Veteran's GI complaints during miliary service.  The rationale was that the lack of treatment records for GERD during service and the lack of chronicity in treatment in the claim file from the time of his service discharge to when the problem was identified, and the treatment starting in 2002 did not show a nexus.  

Although continuity of treatment, as opposed to continuity of symptoms, is not a legal requirement for service connection in those cases, such as for a peptic ulcer, when continuity of symptoms may establish a nexus between inservice and current disability, it is a medical factor for consideration in reaching the examiner's opinion.  In evaluating the presence or lack of continuity of symptoms and treatment, the 2012 VA examiner, who also reviewed the claim file and VA medical records, observed that the Veteran was a poor historian but had reported hospitalization in 1975 for stomach pain and a duodenal ulcer.  Again, it was noted that there was no documentation of such a history.  Rather, the Veteran was first seen for GERD in 1988 and diagnosed with an ulcer in 2004.  The absence of treatment for many years after service was a significant factor in the 2012 examiner's opinion that it was less likely as not that the Veteran's current GI disability, including GERD or his prior duodenal ulceration were caused by or aggravated by his military service.  While posited as competent lay evidence, the Veteran's belief that the inservice dyspepsia was a precursor of his current GERD and hiatal hernia, and recent duodenal ulcer disease, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  

Again, because consistency is the hallmark of credibility, and because the Veteran's history has varied greatly over time, the Board finds that the Veteran's more recent statements and testimony of continuous GI symptoms since service are not credible.  Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis of GERD, a hiatal hernia, or duodenal ulcer disease during service, and he has not described symptoms supported by a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus with DJD of the left foot, is denied. 

Entitlement to service connection for a bilateral lower extremity disability, to include as secondary to service-connected bilateral pes planus with DJD of the left foot or as secondary to a lumbar spine disability, is denied.  

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for a GI disability, to include GERD and a hiatal hernia, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


